Citation Nr: 0928234	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-32 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to increased disability ratings for bilateral 
hearing loss disability, rated as 80 percent disabling prior 
to April 1, 2006, 10 percent disabling from April 1, 2006, to 
July 24, 2007, and 20 percent disabling from July 25, 2007, 
to include restoration of an 80 percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from January 1942 to March 1946.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 


REMAND

The Veteran claims that the 80 percent disability rating for 
his bilateral hearing loss should not have been reduced 
because his hearing impairment has not improved.  

The record reflects that the Veteran was most recently 
afforded a VA examination to determine the current degree of 
severity of his hearing loss disability in July 2007.  The 
report of this examination does not include a description of 
the functional effects of the Veteran's bilateral hearing 
loss disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the 
report of this examination is not adequate for rating 
purposes.

Moreover, in written argument submitted in July 2009, the 
Veteran's representative alleged that the Veteran's bilateral 
hearing loss disability has worsened since the examination in 
July 2007.  Accordingly, the Veteran should be afforded a new 
examination to determine the current extent of his bilateral 
hearing loss disability and its functional effects.

It also appears to the Board that further development is in 
order to comply with the notice requirements of 38 U.S.C.A. § 
5103 (West 2002) and 38 C.F.R. § 3.159 (2008).  Specifically, 
VA must comply with the requirements in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), specified by the Court.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159, to include notice that 
complies with the requirements of Vazquez-
Flores.

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
a copy of any outstanding, pertinent 
evidence identified by the Veteran.

3.  Then, the Veteran should be afforded a 
VA audiological examination that meets the 
requirements of Martinak  to determine the 
current severity of his bilateral hearing 
loss.  The examination report must contain 
a full description of the functional 
effects caused by the disability.  

4.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence on the 
matter during the appropriate time frame.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Moreover, 
the law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
Accordingly, this case must be afforded expeditious 
treatment.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
